Order unanimously reversed on the law and facts, with costs, and designating petition validated. Memorandum: While it appears that petitioner did not comply with subdivision 3 of section 135 of the Election Law in that the number of signatures on each petition sheet was not specified in the statement of witness appended to each sheet, the cover sheet for the designating petition covering the bound petition sheets did indicate the total number of signatures contained in the sheets making up the petition, as required by subdivision 3 of section 136. No allegation of fraud is made and affidavits were submitted by all the witnesses involved wherein they swore that there were no alterations of the petition sheets. Under all the circumstances presented, the failure to set forth the number of signatures on each sheet was an inconsequential error and we conclude that there was substantial compliance with section 135 of the Election Law. As stated in Matter of Rosen v. McNab (25 N Y 2d 798, 799), “In the absence of allegations of fraud, substantial compliance with the Election Law is sufficient. The People’s will should not be fettered by technicalities requiring precise compliance ” (see, Matter of Lloyd v. Power, 37 A D 2d 792; Matter of Reed v. Power, 37 A D 2d 793). (Appeal from order of Monroe Special Term dismissing petition in proceeding to validate designating petition.) Present — Marsh, J. P., Witmer, Cardamone, Simons and Henry, JJ.